       Case 20-32746 Document 52 Filed in TXSB on 11/05/20 Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                             ENTERED
                                                                                             11/05/2020
IN RE:                                         §
C-CO HOLDINGS, LLC                             §       CASE NO: 20-32746
       Debtor(s)                               §
                                               §       CHAPTER 11

                                     ORDER
                          SETTING ELECTRONIC HEARING
                                     Regarding ECF No. 45

1.    A hearing on Debtor’s Motion to Dismiss Chapter 11 Bankruptcy, ECF No. 45, shall be
      conducted electronically before the United States Bankruptcy Court, Southern District of
      Texas, Houston Division on November 10, 2020 at 11:30 a.m. (Central Standard Time).

2.    To participate electronically, parties must follow the instructions set forth on Judge
      Rodriguez’s web page located at: https://www.txs.uscourts.gov/content/united-states-
      bankruptcy-judge-eduardo-v-rodriguez. Parties are additionally instructed:

      a.     The dial-in-number for hearings before Judge Rodriguez is 712.775.8972 and the
             conference room number is 999276; and
      b.     for video appearances and witness testimony, parties are to utilize the
             GoToMeeting web-based application and enter conference code: judgerodriguez.

3.    Parties must comply with Bankruptcy Local Rule 9013-2 and Judge Rodriguez’s Court
      Procedures Section VII(b) regarding the exchange and submission of electronic exhibits.

4.    Within two business days of receipt of this Order, Debtor must serve a copy of this Order
      on all parties entitled to notice of the hearing and file a certificate of service with the
      Clerk’s office.


      SIGNED 11/05/2020.


                                               ___________________________________
                                                       Eduardo V. Rodriguez
                                                    United States Bankruptcy Judge




1/1
